September 27, 2010 Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: RiverPark Funds Trust File Nos. 333-167778 and 811-22431 Pre-Effective Amendment No. 3 Ladies and Gentlemen: Pursuant to Rule 461 under the Securities Act of 1933, as amended, RiverPark Funds Trust (the “Registrant”) hereby respectfully requests acceleration of its Registration Statement on Form N-1A, so that it will become effective on September 28, 2010, or as soon thereafter as practicable. We request that we be notified of such effectiveness by a telephone call to Mary Stokes of Blank Rome LLP at (215) 569-5530. SEI Investments Distribution Co. (“SIDCO”) hereby acknowledges that, if the Securities and Exchange Commission (or its staff, acting pursuant to delegated authority) (the “Commission’) declares the filing effective, such action: (i) does not foreclose the Commission from taking any action with respect to the filing; (ii) does not relieve the SIDCO. from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and (iii) may not be asserted by SIDCO as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very Truly Yours, SEI Investments Distribution Co. By: /s/John Munch Secretary
